FW..ZO
                                                              COURT UK A.-PLALS H
                                                               SI ATE Or VVA3rJSM.1T'"

                                                              imoci-s Ali 9=00




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MONIKA GLOVER,
                                                      No. 70853-8-1
                    Appellant,
                                                      DIVISION ONE
JOSEPH GARRETT,
                                                      UNPUBLISHED OPINION
                     Defendant,

              v.



SYLVIA WEBER, as mother and natural
guardian of AMANDA S. WEBER, a minor,

                     Respondent.                      FILED: October 6, 2014


      Appelwick, J. — Weber brought an action against Glover for injuries sustained

when her daughter fell off a horse owned by a third party and boarded on Glover's land.

Glover appeals the trial court's order denying her motion for summary judgment. Glover

argues that she is immune from liability under the equine activities statute, RCW

4.24.530-.540. We reverse and remand for entry of summary judgment in favor of Glover.

                                        FACTS


      Joseph Garrett wished to find a home for his horse, Taz. Monika Glover, Garrett's

fiancee, owned property with a grass field.    Garrett and Glover alternated between

boarding Taz at Glover's property and at his own. Sylvia Weber wished to find a horse
No. 70853-8-1/2




for her eight year old daughter, Amanda.1      Weber posted an advertisement on the

internet. Garrett responded to the advertisement and offered Taz to Weber. Garrett and

Weber met and arranged for Weber to have a two week trial with Taz. They agreed that

Weber would return the following week to pick up Taz.

       On July 10, 2011, Weber returned to Glover's property to get Taz for the trial

period. After Weber and Garrett signed the trial agreement, Amanda took Taz for a ride.

Weber began to lead Amanda on Taz with a lead line. Shortly thereafter, one of Weber's

younger children indicated that she had to use the bathroom. Weber asked Garrett to

take the lead line, and Glover took Weber and the other child into the house to show them

to the bathroom. While Glover and Weber were inside, Amanda fell off Taz and injured

her leg.

       On August 15, 2012, Weber sued Garrett and Glover for negligence.          Glover

moved for summary judgment. She argued there was no evidence of negligence on her

part, and further that she is immune from liability under RCW 4.24.530-.540, the equine

activities statute.   Weber responded that Glover was negligent and that the equine

activities statute is inapplicable. The trial court denied Glover's motion for summary

judgment. Glover appeals.

                                     DISCUSSION


       We review a grant or denial of summary judgment de novo. Washburn v. City of

Federal Way, 169 Wash. App. 588, 609, 283 P.3d 567 (2012), affd, 178 Wash. 2d 732, 310
P.3d 1275 (2013). Summary judgment is appropriate where there is no genuine issue as


       1 We refer to Amanda by her first name to avoid confusion. No disrespect is
intended.
No. 70853-8-1/3




to any material fact and the moving party is entitled to judgment as a matter of law. CR

56(c). A material fact is one upon which the outcome of the litigation depends, in whole

or in part. Hisle v. Todd Pac. Shipyards Corp., 151 Wash. 2d 853, 861, 93 P.3d 108 (2004).

In conducting this inquiry, the court must view all facts and reasonable inferences in the

light most favorable to the nonmoving party, jd. at 860-61. The purpose of summary

judgment under CR 56(c) is to avoid a useless trial. Conradt v. Four Star Promotions,

Inc., 45 Wash. App. 847, 848, 728 P.2d 617 (1986).

       Statutory interpretation is a question of law that we review de novo. State v. Gray,

174 Wash. 2d 920, 926, 280 P.3d 1110 (2012). The court's primary duty is to ascertain and

carry out the legislature's intent. Arborwood Idaho, LLC v. City of Kennewick, 151 Wash. 2d
359, 367, 89 P.2d 217 (2004). Statutory interpretation begins with the statute's plain

meaning. Ent v. Wash. State Crim. Justice Training Comm'n, 174 Wash. App. 615, 619,

301 P.3d 468 (2013).

       Glover argues that she enjoys immunity from liability under RCW4.24.530-540,

the equine activities statute. The statute dictates that an "equine activity sponsor or an

equine professional shall not be liable for an injury to or the death of a participant engaged

in an equine activity." RCW 4.24.540(1). RCW 4.24.530 defines all of the relevant terms

of the statute:


                  (1) "Equine" means a horse. . . .

                  (2) "Equine activity" means . . . (d) riding, inspecting, or
                      evaluating an equine belonging to another whether or not
                      the owner has received some monetary consideration or
                      other thing of value for the use of the equine or is
                      permitting a prospective purchaser of the equine to ride,
                      inspect, or evaluate the equine; . . .
No. 70853-8-1/4


              (3) "Equine activity sponsor" means an individual, group or
                  club, partnership, or corporation, whether or not the
                  sponsor is operating for profit or nonprofit, which sponsors,
                  organizes, or provides the facilities for, an equine activity
                  including but not limited to: Pony clubs, 4-H clubs, hunt
                  clubs, riding clubs, school and college sponsored classes
                  and programs, therapeutic riding program, and operators,
                  instructors, and promoters of equine facilities, including
                  but not limited to stables, clubhouses, ponyride strings,
                  fairs, and arenas at which the activity is held.

              (4) "Participant" means any person, whether amateur or
                  professional, who directly engages in an equine activity,
                  whether or not a fee is paid to participate in the equine
                  activity.

              (5) "Engages in an equine activity" means a person who rides,
                  trains, drives, or is a passenger upon an equine, whether
                  mounted or unmounted, and does not mean a spectator at
                  an equine activity or a person who participates in the
                  equine activity but does not ride, train, drive, or ride as a
                  passenger upon an equine.

       There is no factual dispute that Taz is an equine and that Amanda was a participant

in the equine activity of riding a horse belonging to Garrett on Glover's land. But, there is

a dispute as to whether Glover falls within the definition of "equine activity sponsor."

       Weber argues that Glover was not an equine activity sponsor as contemplated by

the statute. Because of the list of activities specifically provided in the definition, Weber

argues that to qualify as an "equine activity sponsor" Glover needed to engage in public,

group-based equine activities and professional equine activities.         She contends the

legislature did not intend for the statute to extend immunity to Glover's type of activities.

       Under the plain language of the statute, an "equine activity sponsor" includes an

individual who provides the facilities for an equine activity. See RCW 4.24.530(3). It is

undisputed that Glover provided facilities to board Taz. Nothing in the plain language of

the statute requires the equine activity to be public or group-based in order to be covered
No. 70853-8-1/5




under the statute. Further, while the equine activities listed in the definition of "equine

activity sponsor" are somewhat group-based in nature, that list is explicitly not exhaustive.

See RCW 4.24.530(3). The statute specifically says, "including but not limited to" the

enumerated activities.    RCW 4.24.530(3) (emphasis added).         Glover was an equine

activity sponsor under the statute.

       The plain purpose of the equine activities statute is to limit liability. Patrick v.

Sferra, 70 Wash. App. 676, 680, 855 P.2d 320 (1993). In Patrick, the court noted, "After a

sweeping and broad definition of 'sponsor' [the statute] provides that sponsors and equine

professionals shall not be liable except as specifically provided in the act." Id Subject to

some exceptions,2 none applicable here, the statute provides that an, "equine activity

sponsor or an equine professional shall not be liable for an injury to or the death of a

participant engaged in an equine activity." RCW 4.24.540(1).

       By the plain language of the statute, Glover is an equine activity sponsor, immune

from liability under the equine activities statute.3 Based on the undisputed facts here, all

of the statutory definitions are satisfied. The trial court erred in denying Glover's motion



        2 In her brief, Weber does not assert that any exception applies. But, in oral
argument, Weber asserted that Glover is not immune under the equine activities statute,
because she falls under the exception in RCW 4.24.540(2)(b)(i)(A). Weber contends
Glover is not immune, because she provided the tack that contributed to Amanda's fall.
While it is disputed who between Garrett and Weber provided the tack, there is no factual
support in the record that Glover provided the tack. No material fact has been raised
relative to the statute. Therefore, this argument is without merit.
        3We need not reach Weber's arguments that Glover acted negligently. However,
it is worth noting that horses are not presumed to be unreasonably dangerous. Hojem v.
Kelly, 21 Wash. App. 200, 205, 584 P.2d 451 (1978), affd, 93 Wash. 2d 143, 606 P.2d 275
(1980). Weber does not dispute that Taz was a gentle-mannered and well-behaved
horse. The facts would not support the argument that Taz was a dangerous condition on
the land. It appears we would reach the same result were we to apply the common law
of negligence.
No. 70853-8-1/6




for summary judgment. We reverse and remand for entry of summary judgment in favor

of Glover.




                                        fajtpJit/frZfL* //
WE CONCUR:




Tti c/k^v           -4                     Ih